DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Information Disclosure Statement

3.	The Information Disclosure Statement filed on February 22, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dostmann et al (2009/0127344), hereinafter Dostmann in view of Fu et al (10,913,303), hereinafter Fu.
	With respect to claims 1-3 and 5, Dostmann discloses in paragraphs 0047-0048 (describing figure 1a), a paper layer 4, which is placed between two plastic layers 2a and 2b. Further included is a security feature 3, which is integrated into one of the layers (2a/2b). Paragraph 0048 discloses that no damage (which would include dust) to  detected layer which includes at least one metal (foil). Figure 1a illustrates the security feature 3 (metal – see paragraph 0004) being disposed in the top layer. Paragraph 0026 discloses the material of the first plastic layer is selected from the group consisting of: a polyolefin, a polyester, a polyamide, and a combination thereof. Paragraph 0021 discloses the ink-receptive layer disposed on the first plastic layer and containing an ink-absorption material.
	With respect to claim 10, paragraph 0026 discloses the detectable dust-proof paper wherein a thickness of the detectable dust-proof paper is from 20 μm to 350 μm.	
	With respect to claim 8, see Dostmannn’s teachings above with respect to claim 1 and additionally see paragraph 0048, which discloses the second plastic layer and security element being included in the second plastic layer.
	Dostmann’s teachings above fail to specifically teach the ink-receptive layer containing an inorganic ink-absorption material ranging between a value larger than 0 wt % and 75 wt %.
	With respect to claims 1 and 4, Fu teaches in claim 1, “A printable recording medium, comprising: a base substrate; a first ink-receiving layer disposed on top of the base substrate, the first ink-receiving layer including: a first inorganic pigment in an amount equal to or greater than 70 wt% based on a total wt% of the first ink-receiving layer; and a first ink-fixing agent in an amount ranging from about 3 wt% to about 10 wt% based on the total wt% of the first ink-receiving layer.” Claim 1 further teaches the inorganic pigment being one of aluminum oxide, aluminum hydroxide, 
	In view of Fu’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to use the inorganic ink taught by Fu in the dust-proof detectable paper taught by Dostmann. One would be motivated to use such inorganic inks as inorganic inks are less prone to degradation.
6.	Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dostmann in combination of Fu and in further view of Wang et al (2017/0212284), hereinafter Wang.
	With respect to claims 6 and 9, Dostmann teaches in paragraph 0012, including adhesive layers sandwiched between the first plastic layer and the detected layer, however Dostmann fails to specifically teach the adhesive layer being formed from a mixture of a waterborne polyurethane and an acrylic resin and the amounts.
With respect to claims 6, 7, and 9, Wang teaches in paragraph 0028, the adhesive layer being formed from a mixture of a waterborne polyurethane and an acrylic resin and the amount, wherein the first adhesive layer contains 1 wt % to 70 wt % of the waterborne polyurethane and 1 wt % to 70 wt % of the acrylic resin.
	In view of Wang’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to use the adhesive described by Wang in the dust-proof detectable paper taught by Dostmann. One would be motivated to use this adhesive as it is strong and commonly used to bind multiple layers.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 reference sited.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
March 7, 2022